DETAILED ACTION
This Office Action is responsive to application number 16/386,482 DRAIN ADAPTER DEVICE filed on 4/17/19. Claims 1-16 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 12/28/2020 is acknowledged.  Claims 9-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species D, there being no allowable generic or linking claim.   Claims 1-8 remain for examination.
Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drain adapter having an externally-threaded portion and an internally threaded portion, of claim 6,  “wherein the internally-threaded portion of the threaded plate match threads of the internally-threaded portion of the drain insert, of claim 5,  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3, the limitation, “mounting features disposed in a bolt circle diameter therethrough,” is confusing and it is unclear what applicant is claiming.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McLeod (US Pub. 2019/0242107).
Regarding claims 1  McLeod shows a low-profile drain system, comprising: a drain adapter (1) having an upper surface (near 91) and a lower surface (near 11), the drain adapter including a center axis and a bonding flange (15) extending from the center axis to an outer periphery of the drain adapter (Fig. 1), wherein the drain adapter includes a stem (11) having an externally-threaded portion (at 11); and a drain insert (3) disposed inside a portion of the drain adapter below the upper surface (Fig. 1), the drain insert including an internally-threaded portion (35) configured to threadedly-engage with a drain component (4) other than the drain adapter.
Regarding claim 6 
Regarding claim 7 McLeod shows the low-profile drain system of claim 6, wherein the drain component is a drain insert (4) including a filter (6; Fig. 7).
Regarding claim 8 McLeod shows the low-profile drain system of claim 7, wherein the drain insert (4) includes a tubing portion (35) having a threaded outer diameter (35) configured to threadedly-engage with the internally-threaded portion of the stem (18 at 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod (US Pub. 2019/0242107) in view of Say et al. (US Pub. 2018/0073237) in view of Wilde (US 9,790,693) in view of Cushera (US 4,332,393).
Regarding claim 2 McLoed shows the low-profile drain system of claim 1, but fails to show a threaded plate including an internally-threaded portion, the threaded plate including drain base mounting features disposed in a bolt circle diameter therethrough and surrounding the internally-threaded portion; and a plate gasket including cuts disposed at points matching the drain base mounting features of the threaded plate, wherein the stem of the drain adapter is threadedly-engaged with the internally-threaded portion of the threaded plate.  However, Say in a similar drain device shows a threaded plate (104) including an internally-threaded portion (124), the 
 Turning now to Wilde.  Wilde shows a plate gasket (450; ¶ [0048]) and Cushera shows a gasket (14) including cuts (18) disposed at points matching the drain base mounting features of a mounting plate (11; Fig. 3). Therefore because Say shows a threaded plate and Wilde shows a gasket that is used to seal between a mounting plate and a drain base and Cushera shows it is known to provide cuts in the gasket to match the placement of the hardware that mounts to a mounting plate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLeod to include an internally threaded plate shown by Say and a matching gasket shown by Wilde and Cushera for creating a secure seal between the device and the drain base. 
Regarding claim 3 McLoed as combined above in claim 2, shows the low-profile drain system of claim 2, wherein the threaded plate clamps the plate gasket to a drain base (Wilde 401) via a plurality of fasteners (Wilde 424) inserted in the drain base mounting features.
Regarding claim 4
Regarding claim 5 McLoed as combined above the low-profile drain system of claim 3, wherein threads of the internally-threaded portion of the threaded plate match threads of the internally-threaded portion of the drain insert (Fig. 2; Say, matching threading).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Priester (US 10,683,654) is of note but shows a filing date that disqualifies it from being used as prior art, but is however, very similar in structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/18/2021